                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:10-cv-00025-RJC
                                  3:12-cv-00744-RJC
                              (3:05-cr-00028-RJC-CH-1)

ARCHAVIS BRIANN MOORE,              )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              MEMORANDUM OF
                                    )                              DECISION AND ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on Petitioner’s Motion to Vacate Sentence

under 28 U.S.C. § 2255 and Alternative Petitions for Relief under 28 U.S.C. § 2241,

Writ of Coram Nobis, and Writ of Audita Querela [CV Doc. 1]1 and the Government’s

Motion to Dismiss Successive Petition [CV Doc. 5].                       Also before the Court are

Petitioner’s Motion to Amend Motion to Vacate under 28 U.S.C. § 2255 and

Petitioner’s second Motion to Vacate under 28 U.S.C. § 2255 in Civil Case No. 3:10-

cv-00025-RJC [Case No. 3:10-cv-25, Docs. 1, 2]. Petitioner is represented by Ann

Hester of the Federal Defenders of Western North Carolina.

I.      FACTUAL BACKGROUND

        On January 27, 2005, Petitioner Archavis Briann Moore (“Petitioner”) was



1Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:12-cv-00744-
RJC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:05-cr-00028-RJC-CH-1.




          Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 1 of 18
charged in a Bill of Indictment with one count of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1) (Count One); one count of possession with

intent to distribute cocaine base and marijuana, in violation of 21 U.S.C. § 841 (Count

Two); and one count of possession of a firearm in furtherance of a drug trafficking

crime, in violation of 18 U.S.C. § 924(c)(1) (Count Three).        [CR Doc. 1: Bill of

Indictment]. The Government notified the Petitioner and the Court in accordance

with 21 U.S.C. § 851 that it intended to seek an enhanced penalty based on

Petitioner’s prior conviction for a “felony drug offense.” This offense was Petitioners

conviction “on or about July 25, 2001 for the felony, Possession With Intent to Sell

and Deliver Marijuana and Felony Possession of Cocaine, in the Superior Court of

Mecklenburg County, North Carolina.” [CR Doc. 2: Information Pursuant to Title 21,

U.S.C. § 851]. After a jury trial, Petitioner was found guilty on all three counts of the

Indictment. [CR Doc. 44: Verdict Form].

      Prior to sentencing, the probation officer completed a Presentence Report, in

which the probation officer found Petitioner’s Total Offense Level (TOL) to be 34,

which included a career offender enhancement pursuant to U.S.S.G. § 4B.1, and a

Criminal History Category of VI, as dictated by Petitioner’s career offender status.

[CR Doc. 109 at ¶¶ 26, 28, 44]. The statutory maximum term of imprisonment for

Count One was 10 years, 18 U.S.C. § 922(g)(1). [Id. at ¶ 64]. The statutory maximum

term of imprisonment for Count Two, given the career offender status, was 30 years,

21 U.S.C. §§ 851 and 841(b)(1)(C). [Id.]. Finally, the mandatory minimum term of

imprisonment for Count Three was not less than five years to life, to be served



                                           2

        Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 2 of 18
consecutively to the other terms imposed, 18 U.S.C. § 924(c)(1). Pursuant to U.S.S.G.

§ 4B1.1(c), the guideline range for Counts One, Two, and Three was found to be 360

months to life. [CR Doc. 109 at ¶¶ 30, 31, 64].

      Petitioner objected to the application of the career offender status. [CR Doc.

109 at 16: Addendum to PSR].        The probation officer summarized Petitioner’s

argument on this objection as follows:

             He contends that he does not have two prior convictions
             [for Robbery and Kidnaping] that meet the statutory
             requirement of USSG §4B1.1(a). The defendant contends
             that his two prior convictions used to determine his career
             offender status are related cases. He further contends that
             his conviction for Possession with Intent to Sell and Deliver
             Marijuana is not punishable by more than one year
             imprisonment and therefore does not meet the definition of
             “controlled substance offense” pursuant to USSG § 4B1.1.

[Id.]. Defendant also objected to the Criminal History Category of VI, arguing that

without the improper career offender designation, his Criminal History Category

should have been IV. [Id.]. Defendant also objected to the TOL calculated by the

probation officer, contending that based on his non career offender status, his

guideline imprisonment range should have been 92 to 115 months based on a total

offense level of 26 and Criminal History Category of IV. [Id.]. The probation officer

responded, noting that “[a]lthough the Robbery and Kidnaping convictions may be

considered related to each other they are not related to the marijuana distribution

conviction. Therefore, the [Petitioner] has at least ‘two prior felony convictions’ and

is a career offender as defined in USSG §4B1.1(a).” [Id. at 16-17].

      Petitioner’s sentencing hearing was set for August 28, 2006. After extensive



                                          3

        Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 3 of 18
argument, the Court ruled that, under United States v. Harp, 406 F.3d 242 (4th Cir.

2005), the career offender designation applied to Petitioner. [CR Doc. 72: Sentencing

Tr.]. The Court, however, continued the hearing so that the parties could brief their

positions on an appropriate sentence for Petitioner with the career offender status.

[Id. at 19-20]. The parties submitted their briefs [CR Docs. 52, 53], and the hearing

was resumed a month later. In sentencing Petitioner, the Court provided its analysis

of the applicable sentencing scheme as follows:

                    The Government has filed a proper 851 Notice in
             connection with the Defendant’s 841 count[s] of conviction.
             And that Notice elevated the Defendant’s maximum
             sentence on Count 2 from 20 years to 30 years. Since the
             Defendant is a career offender, based upon the previous
             rulings of the Court, the Defendant’s offense level on Count
             2, which is punishable by a maximum of 30 years, is
             enhanced to 34 with a Criminal History Category of six,
             and resulting advisory guideline range for Count 2, then,
             is 262 to 327 months.

                     The Court’s analysis with respect to Count 3 is that
             it is the violation of Section 924(c) of Title 18, punishable
             by a maximum sentence of life in prison. Since the
             Defendant is a career offender his offense level on Count 3
             is 37 and his Criminal History Category is six. The
             advisory guidelines where a defendant is a career offender
             and is convicted of counts in addition to the 924(c) count
             and governed by Section 4(b)1.1(c)(2). That section dictates
             that the advisory guideline range is prescribed by the table
             in Section 4(b)1.1(c)(3).

                    So, it is the conclusion of the Court that the
             Defendant’s correct guideline range, for purposes of
             sentencing and for purposes [of] consulting the advisory
             guidelines in a 37, Criminal History Category of six. The
             Court having found that under the guidelines he is a career
             offender and those are the – that is the resulting guideline
             range based upon the analysis that I’ve just made. I think
             the record is complete with respect to the parties’ positions

                                          4

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 4 of 18
             on that analysis that I’ve just made. I hope the record is
             complete with respect to my findings. And so, a guideline
             range of 360 months to life is that range that the Court will
             consult for purposes of apply[ing] the advisory guideline
             range.

[CR Doc. 64-1 at 6-7: Second Sentencing Tr.].        With that backdrop, the Court

sentenced Petitioner to a term of imprisonment of 120 months on Count One; a term

of 300 months on Count Two, to run concurrently with the term imposed on Count

One; and a term of 60 months on Count Three, to be served consecutively to the terms

imposed in Counts One and Two, for a total term of imprisonment of 360 months.

[CR Doc. 54 at 2: Judgment]. Judgment on Petitioner’s conviction was entered on

September 29, 2006. [Id.].

      Petitioner appealed his conviction and sentence to the Fourth Circuit Court of

Appeals on several grounds.      In pertinent part, Petitioner argued that he was

improperly sentenced as a career offender because his marijuana conviction was not

a qualifying felony drug conviction under North Carolina’s structured sentencing

statute. United States v. Moore, 304 Fed. App’x 224, 226 (4th Cir. Dec. 29, 2008). On

appeal, Petitioner acknowledged that his argument was negated by Harp, but

asserted that Harp should be reconsidered. Id. at 226-27. The Fourth Circuit was

unpersuaded and upheld this Court’s determination of Petitioner’s career offender

status. Id. at 227.

      On January 21, 2010, Petitioner timely filed a motion to vacate, set aside or

correct sentence under 28 U.S.C. § 2255. [Case No. 3:10-cv-25, Doc. 1]. Petitioner

stated several grounds for relief in this motion, including: (1) “ineffective assistance



                                           5

        Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 5 of 18
of counsel for failing to file suppression hearing;” (2) counsel failed “to present fruit

of the poisonous tree as to evidence of on illegal search;” (3) “the US Supreme Court

instructs district court to elicit fully articulated objections and the grounds upon

which any objection is based after imposing sentence;” and (4) “counsel failed to

request video evidence of the traffic stop and the illegal search.” [Id. at 4-8].     In

support of his third ground for relief, Petitioner states, counsel should have known

that the court should elicit fully articulated objections. Had counsel made these

appropriate objection[s,] counsel could have raised many issues including the illegal

sentence of 360 months.” [Id. at 7].

      On May 11, 2010, before initial review of Petitioner’s motion was conducted,

Petitioner filed a motion for leave to amend his original § 2255 motion to vacate,

together with his proposed amendment. [Id., Doc. 2]. In his amendment, Petitioner

provided a very detailed recitation of alleged facts related to the first, second, and

fourth grounds for relief presented in his original motion. [See id. at 1-5]. Petitioner

also purported to assert two additional grounds for relief. In his first additional

ground for relief, Petitioner asserts another claim of ineffective assistance of counsel:

             Counsel failed to make objection upon Movant requesting
             counsel to object to his prior conviction(s) used under 4B1.1
             Career Offender did not exceed one year and one month
             where Movant received suspended term of imprisonment
             to probation and should not have counted to qualify
             Movant as a Career offender when Movant did not serve a
             term of imprisonment pursuant to 4A1.1.

[Id., Doc. 2 at 6]. Petitioner’s second additional ground for relief involved alleged

misconduct of counsel that “interfered with a Government witness depriving movant



                                           6

        Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 6 of 18
of due process and a fair trial.” 2 [Id. at 9].

        Then, on January 26, 2011, Petitioner filed another motion to vacate sentence

under § 2255. In this second motion to vacate, which was filed in Case No. 3:10-cv-

25 as an “Amended/Additional” motion to vacate, Petitioner sought relief from his

sentence on the ground of “a newly recognized right.” [Id., Doc. 3 at 4]. In support of

this ground for relief, Petitioner wrote “See Attachment,” but no attachment was filed

with Petitioner’s second motion to vacate. For relief in that motion, Plaintiff sought

that “such prior conviction which did not exceed one-year as his category offense

cannot be used under 4B1.1 Career Offender Enhancement.” [Id. at 13]. In support

of the timeliness of this second motion, Petitioner argues that his motion was filed

within one year “of such decision of the court” on which Petitioner relies in support of

his claim for relief. [Id. at 12 (citing Carachuri-Rosendo v. Holder, 130 S. Ct. 2577

(2010); Watson v. United States, 130 S. Ct. 3455 (2010); United States v. Thompson,

627 F.3d 534 (4th Cir. 2010))]. Petitioner explained that such decision “no longer

allows the court to determine other than the judgment charge offense, a person could

have received a greater sentence for his category conduct imposing a sentence

exceeding more than a year and one month, where such sentencing judgment for his

category offense was less than one year.” [Id.].

        Two months later, the Court issued an Order dismissing Petitioner’s original

Motion to Vacate, Set Aside, or Correct Sentence under Section 2255 on initial review.


2
  This motion to amend and proposed amendment, however, were not signed by Petitioner, nor submitted
under penalty of perjury. [See id. at Doc. 2 at 10; Doc. 2-1 at 2]. It does not appear from the docket that
the Court ever conducted review of this second motion to vacate or that Petitioner was notified that these
filings were not properly signed.
                                                    7

         Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 7 of 18
[Case No. 3:10-cv-25, Doc. 4]. In dismissing Petitioner’s original motion to vacate,

this Court reasoned that “Petitioner failed to provide any factual basis for his claims

beyond conclusory assertions.” [Id. Doc. 5 at 5]. The Court’s Order references and

discusses only Petitioner’s original motion. [Id., Doc. 1]. The Order does not consider

or address Petitioner’s motion to amend, proposed amendment [Id., Doc. 2], or second

motion to vacate [Id., Doc. 4]. [Id., Doc. 5]. Petitioner did not appeal this dismissal.

        On November 6, 2012, Petitioner filed the pending motion, which he asserts

under 28 U.S.C. § 2255 and, in the alternative, under 28 U.S.C. § 2241, the writ of

coram nobis, and the writ of audita querela. [CV Doc. 1]. This motion is based

primarily on United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), which

was decided on August 17, 2011, and became final 90 days later on November 15,

2011. Simmons was the Fourth Circuit’s response to the Supreme Court’s decision in

Carachuri-Rosendo, which Petitioner cited as grounds for his second motion to

vacate.3 Petitioner then voluntarily dismissed his alternative claims under 28 U.S.C.

§ 2241 and the writs of coram nobis and audita querela, leaving only his claim under

§ 2255. [CV Doc. 4].

        Next, the Government moved to dismiss the instant motion to vacate as an

unauthorized successive petition under 28 U.S.C. § 2255(h). [CV Doc. 5].                              The

Government argues that this is Petitioner’s third motion under § 2255, citing




3
 In Simmons, the Fourth Circuit held that an offense qualifies as a “felony drug offense” for purposes of §
841(b)(1), and is punishable by more than one year in prison, only if the individual defendant could have
received a sentence of more than one year in prison, overturning its earlier decisions in United States v.
Jones, 195 F.3d 205 (4th Cir. 1999), and United States v. Harp, 406 F.3d 242 (4th Cir. 2005).


                                                    8

         Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 8 of 18
Petitioner’s original motion to vacate in Case No. 3:10-cv-25 as the first motion and a

letter Petitioner wrote to the Court in his criminal proceedings requesting a reduction

in his sentence pursuant to Simmons as the second motion. The Court denied the

relief Petitioner sought in his letter on the ground that Petitioner had not shown that

Simmons was retroactive to his sentence, which was final before Simmons.4 [CR

Docs. 98, 99]. The Government contends, therefore, that in order to proceed with the

instant motion, Petitioner must have obtained authorization from the Fourth Circuit,

which he did not. [CV Doc. 5 at 2]. Thereafter, Petitioner then reasserted his claim

under 28 U.S.C. § 2241 in the event the Court finds Petitioner’s instant § 2255 motion

successive. [CV Doc. 11].

        The matter was then held in abeyance pending the Fourth Circuit’s en banc

decision in United States v. Surratt, No. 14-6851. [CV Doc. 14]. In April 2017, the

Fourth Circuit issued a decision in Surratt dismissing the appeal as moot after the

petitioner’s sentence was commutated. 855 F.3d 218 (4th Cir. 2017), cert. denied, 138

S. Ct. 554 (2017).         The matter then remained in abeyance pending the Fourth

Circuit’s decision in United States v. Wheeler, No. 16-6073. [CV Doc. 25]. The Fourth

Circuit decided Wheeler and the Supreme Court declined to issue a writ of certiorari.

Wheeler, 886 F.3d 415 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318 (2019). Finally,

nearly seven years after Petitioner filed the pending motion, the Government

responded to Petitioner’s motion [CV Doc. 35] and Petitioner replied [CV Doc. 37].

Petitioner also filed a Supplemental Memorandum after the Fourth Circuit’s recent


4
 No civil proceeding was opened on Petitioner’s letter and the relief requested in the letter was not identified
as a motion for relief under § 2255.
                                                       9

          Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 9 of 18
published decision in Braswell v. Smith, No. 19-6200 (4th Cir. Mar. 4, 2020)). [CV

Doc. 39].

       This matter is now ripe for disposition.

II.    STANDARD OF REVIEW

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Proceedings,

sentencing courts are directed to promptly examine motions to vacate, along with

“any attached exhibits and the record of prior proceedings” in order to determine

whether a petitioner is entitled to any relief. After having considered the record in

this matter, the Court finds that this matter can be resolved without an evidentiary

hearing. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Section 2255 is generally the proper means of collaterally attacking the

validity of a federal conviction or sentence. In re Vial, 115 F.3d 1192, 1194 (4th Cir.

1997) (en banc). A federal prisoner claiming that his “sentence was imposed in

violation of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in excess of

the maximum authorized by law, or is otherwise subject to collateral attack, may

move the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. § 2255(a).

       By contrast, Section 2241 is a means of attacking the way a sentence is

executed. Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000). The Fourth Circuit

recognized in In re Jones, 226 F.3d 328 (4th Cir. 2000), however, that where Section



                                          10

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 10 of 18
2255 is inadequate or ineffective to test the legal validity of a petitioner’s conviction,

the “savings clause” of Section 2255 permits a petitioner to seek relief under Section

2241. In re Jones, 226 F.3d at 333. While the savings clause can be invoked to permit

Section 2241 relief where Section 2255 is inadequate or ineffective, it only applies to

permit such relief, when (1) at the time of conviction, settled law of the Fourth Circuit

or the Supreme Court established the legality of the conviction; (2) subsequent to the

prisoner’s direct appeal and first Section 2255 motion, the substantive law changed

such that the conduct of which the prisoner was convicted is deemed not to be

criminal; and (3) the prisoner cannot satisfy the gatekeeping provisions of Section

2255 because the new rule is not one of constitutional law. Rice v. Rivera, 617 F.3d

802, 807 (4th Cir. 2010).

      As a threshold matter, Petitioner argues that his motion to vacate in Civil Case

No. 3:10-cv-25 was never fully adjudicated, and no final judgment entered, and that

Petitioner’s pending motion relates back to that proceeding and should not be

considered a successive unauthorized petition. If so, the Court may consider the

instant motion a motion to amend and revise its order in Case No. 3:10-cv-25

dismissing Plaintiff’s original motion to vacate.

      The Government does not address Petitioner’s relation back argument and his

potential right to relief under § 2255, having already moved to dismiss Petitioner’s

motion under § 2255 as successive. [CV Doc. 5]. Rather, the Government responds

only to Petitioner’s motion under § 2241. [See CV Doc. 35]. In that regard, the

Government agrees that “[Petitioner’s sentence on the drug-trafficking count (Count



                                           11

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 11 of 18
Two) should not have been greater than 240 months in prison, the statutory

maximum that applied without the enhancement under 21 U.S.C. §§ 841(b)(1)(C) and

851,” [Id. at 5], but argues Petitioner is not entitled to relief from his sentence under

§ 2241 because the sentencing error is not sufficiently grave to be deemed a

“fundamental defect” under Wheeler.5 [Id. at 5-6 (citing Wheeler, 886 F.3d at 426)].

        The Court, therefore, turns to the threshold relation back issue.

         “[W]hen a § 2255 is filed before adjudication of an initial § 2255 motion is

complete, the district court should construe the second § 2255 motion as a motion to

amend the pending § 2255 motion.” Boyd v. United States, No. 3:12-cv-00507-RJC,

2015 WL 5113274, at *1 (W.D.N.C. Aug. 31, 2015) (quoting Ching v. United States,

298 F.3d 653, 658 (2d Cir. 2002)).                 As noted above, no ruling ever issued on

Petitioner’s motion to amend his original § 2255 motion, nor were the claims in his

proposed amendment or in his second motion to vacate filed in that case ever

addressed. [See Case No. 3:10-cv-25, Doc. 2; see id. Doc. 4]. As such, there is a

significant question as to whether the judgment dismissing Petitioner’s § 2255

original motion is a final judgment.                If these additional claims relate back to



5
  In United States v. Wheeler, the Fourth Circuit held that a defendant (1) whose sentence was affected by
application of a mandatory-minimum term of imprisonment that Simmons later held should not have
applied and (2) whose motion to vacate would be a second or successive motion to vacate may obtain
sentencing relief under § 2241 through the savings clause, 28 U.S.C. § 2255(e). 886 F.3d 415, 429, 433-
34 (4th Cir. 2018). A petitioner may be afforded relief under § 2241 through the savings clause of § 2255(e)
if the following four conditions are met: (1) at the time of sentencing, settled law of the Fourth Circuit or
the Supreme Court established the legality of the petitioner’s sentence; (2) subsequent to the petitioner’s
direct appeal and first § 2255 motion, the settled substantive law changed and was deemed to apply
retroactively on collateral review; (3) the petitioner is unable to meet the gatekeeping provisions of §
2255(h)(2) for second or successive motions; and (4) due to this retroactive change, the sentence now
presents an error sufficiently grave to be deemed a fundamental defect.” Id. at 426.


                                                     12

         Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 12 of 18
Petitioner’s original § 2255 motion, and were therefore timely filed, and the Court’s

Order dismissing the original motion was not a final judgment, Plaintiff’s pending

motion should be deemed a motion to amend his original motion and, therefore,

timely under 28 U.S.C. § 2255(f).6

           The amendment of § 2255 pleadings is governed by Rule 15 of the Federal

Rules of Civil Procedure. See United States v. Pittman, 209 F.3d 314, 317 (4th Cir.

2000). Rule 15(a) provides that a party may amend his pleading once as a matter of

course within 21 days of service, or within 21 days after service of a responsive

pleading. Fed. R. Civ. P. 15(a)(1)(A) and (B). Otherwise, a party seeking leave to

amend must obtain leave of court. Fed. R. Civ. P. 15(a)(2). Under Rule 15(a), leave

should be freely given when justice requires. Id.

           “When proposed claims in an amendment are barred by the statute of

limitations, Rule 15(c) provides for the relation back of amendments to the original



6
    There is a one-year statute of limitations for actions filed under 28 U.S.C. § 2255. Subsection (f) provides:

        A 1-year period of limitation shall apply to a motion under this section. The limitation period shall
run from the latest of-

           (1) the date on which the judgment of conviction becomes final;

           (2) the date on which the impediment to making a motion created by governmental action in
           violation of the Constitution or laws of the United States is removed, if the movant was prevented
           from making a motion by such governmental action;

           (3) the date on which the right asserted was initially recognized by the Supreme Court and made
           retroactively applicable to cases on collateral review; or

           (4) the date on which the facts supporting the claim or claims presented could have been discovered
           through the exercise of due diligence.

28 U.S.C. § 2255(f).


                                                        13

            Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 13 of 18
pleading under certain circumstances.” Pittman, 209 F.3d at 317. “Relation back is

permitted when ‘the claim or defense asserted in the amended pleading arose out of

the conduct, transaction, or occurrence set out [-or attempted to be set out -] in the

original pleading.’” Id. (quoting Fed. R. Civ. P. 15(c)(2)). In the context of a habeas

motion, “conduct, transaction, or occurrence” does not mean the same “trial,

conviction, or sentence,” such that any claim that relates to the prior conviction or

sentence challenged in the habeas motion is considered timely, no matter how long

after the original motion is filed. Mayle v. Felix, 545 U.S. 644, 664, (2005). Rather,

a proposed amendment relates back to the date of the original motion if it “state[s]

claims that are tied to a common core of operative facts.” Id. On the other hand, new

claims to do not relate back to an original claim where they arise “from separate

occurrences of ‘both time and type.’” Pittman, 209 F.3d at 318 (quoting United States

v. Craycraft, 167 F.3d 451, 456-57 (8th Cir. 1999)).

      Petitioner’s original § 2255 petition in that case was timely filed. Plaintiff’s

motion to amend his original petition and second § 2255 motion, which should have

been construed as motions to amend, were filed more than one year after Petitioner’s

judgment became final. See 28 U.S.C. § 2255(f). The question then is whether

Petitioner’s proposed additional claims arose out of the conduct, transaction,

occurrence set out, or that Petitioner attempted to set out, in the original timely §

2255 motion. [See Case No. 3:10-cv-25, Docs. 1, 2, 3]. If the additional claims relate

back for purposes of Rule 15, then those claims should have been adjudicated in the

Court’s Order on Petitioner’s original § 2255 motion and, having not been therein



                                          14

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 14 of 18
adjudicated, that Order is not a final judgment on Petitioner’s claims in his original

§ 2255 motion.

       Here, in Petitioner’s original motion to vacate, he asserts four grounds for

relief. In the third ground, Petitioner takes issue with the District Court’s alleged

failure “to elicit fully articulated objections” at sentencing related to “the illegal

sentence of 360 months.” [Case No. 3:10-cv-25, Doc. 1 at 7]. Then, in the proposed

amendment to Petitioner’s original motion to vacate, Petitioner claims that his

attorney failed to object to Petitioner’s “prior conviction(s) used under 4B1.1 Career

Offender” where Petitioner’s sentences “should not have counted to qualify

[Petitioner] as a Career offender … pursuant to 4A1.1.” [Id., Doc. 2]. Petitioner

further argues as follows:

             If counsel would have made a[n] objection and the court
             may have upon showing of the record could have agreed
             that [Petitioner’s] prior suspended sentence(s) should not
             be counted under 4B.1 and [Petitioner] would have face[d]
             a maximum penalty of 20 years under 21 U.S.C.
             841(b)(1)(c)(2) upon the jury finding [Petitioner] to have
             possessed with Intent to Distribute Cocaine Base, less than
             5 grams and Marijuana of an amount of at least 150 grams.

[Id.]. Finally, in Petitioner’s second motion to vacate, citing Carachuri-Rosendo,

Petitioner argues that courts are no longer allowed to consider what sentence an

individual could have received “for his category conduct” but only what sentence such

person actually received “where such sentencing judgment for his category offense

was less than one year.” [Id., Doc. 3 at 12]. Although these additional claims could

certainly have been more clearly articulated, the Court finds they are “tied to a

common core of operative facts.” See Mayle v. Felix, 545 U.S. 644, 664, (2005). That

                                         15

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 15 of 18
is, these claims are tied to the Court’s application of the career offender designation

at sentencing, which resulted in a 300-month sentence on Count Two that is in excess

of the 20-year maximum that would have applied absent the career offender

designation. Thus, the additional claims in Petitioner’s proposed amendments and

second motion to vacate relate back to the original claims, and, had they been

addressed, should have been deemed timely.

      Rule 54(b) of the Federal Rules of Civil Procedure provides:

             When an action presents more than one claim for relief—
             whether as a claim, counterclaim, crossclaim, or third-
             party claim—or when multiple parties are involved, the
             court may direct entry of a final judgment as to one or
             more, but fewer than all, claims or parties only if the court
             expressly determines there is no just reason for delay.
             Otherwise, any order or other decision, however
             designated, that adjudicates fewer than all claims or the
             rights or liabilities of fewer than all parties does not end
             the action as to any of the claims or parties and may be
             revised at any time before the entry of judgment
             adjudicating all the claims and all the parties’ rights and
             liabilities.

Fed. R. Civ. P. 54(b) (emphasis added).        Because the Court’s Order dismissing

Petitioner’s original motion to vacate adjudicated fewer than all the claims, leaving

for resolution those additional claims presented by Petitioner, it is not a final

judgment. [Case No. 3:10-cv-25, Doc. 4]. The Court, therefore, considers the pending

motion a motion to amend Petitioner’s original motion to vacate. The Court allows

this amendment and addresses the merits of the pending motion under § 2255.

      The issue, therefore, becomes whether Petitioner’s sentence of 300 months on

Count Two is lawful. Again, a federal prisoner claiming that his “sentence was



                                          16

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 16 of 18
imposed in violation of the Constitution or the laws of the United States [ ] or that

the sentence was in excess of the maximum authorized by law [ ] may move the court

which imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. §

2255(a). With the career offender designation, which was later determined invalid

under Simmons, Petitioner became subject to a statutory maximum sentence of 300

months on Count Two.             The Court finds, and the Government concedes,7 that

Petitioner’s sentence on Count Two should not have been greater than a term of 240

months’ imprisonment, the statutory maximum that applied without the

enhancement under 21 U.S.C. §§ 841(b)(1)(C) and 851. As such, Petitioner’s sentence

on Count Two was “in excess of the maximum authorized by law” and Petitioner is

entitled to relief under 28 U.S.C. § 2255(a).

        The Court will, therefore, vacate Petitioner’s sentence pursuant to the

sentencing packaging doctrine and order that Petitioner be resentenced on all counts

of conviction.

IV.     CONCLUSION

        For the reasons stated herein, the Court orders as follows.

        IT IS THEREFORE ORDERED that:

        (1)     Petitioner’s “Motion for Leave to Amend 28 U.S.C. 2255” in Civil Case

                No. 3:10-cv-00025-RJC [Doc. 2] is GRANTED is accordance with the

                terms of this Order.

        (2)     Petitioner’s (second) Motion to Vacate, Set Aside, or Correct Sentence


7
 The Government argues, however, that Petitioner is not entitled to relief from his sentence under § 2241
because the sentencing error is not sufficiently grave to be deemed a “fundamental defect” under Wheeler.
                                                   17

         Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 17 of 18
              under Section 2255 in Civil Case No. 3:10-cv-00025-RJC [Doc. 3],

              which the Court construes as a motion to amend, is GRANTED.

      (3)     The Court’s Order dismissing Petitioner’s original Motion to Vacate

              Under 28 U.S.C. § 2255 in Civil Case No. 3:10-cv-00025-RJC [Doc. 4] is

              hereby AMENDED in accordance with the terms of this Order.

      (4)     Petitioner’s “Motion to Vacate Sentence under 28 U.S.C. § 2255 and

              Alternative Petitions for Relief under 28 U.S.C. § 2241, Writ of Coram

              Nobis, and Writ of Audita Querela” in Civil Case No. 3:12-cv-00744-RJC

              [Doc. 1] is hereby DENIED and DISMISSED as moot.

      (5)     The Government’s Motion to Dismiss Successive Petition in Civil Case

              No. 3:12-cv-00744-RJC [Doc. 5] is DENIED as moot.

      (6)     Petitioner’s sentence is hereby VACATED and Petitioner shall be

              resentenced on all counts of his conviction.

      (7)     This matter will be scheduled for resentencing by separate order.

      (6)     The Clerk of Court will transmit copies of this Order to the U.S. Bureau

              of Prisons, U.S. Marshals Service, and the U.S. Probation and Pretrial

              Services Office.

      IT IS SO ORDERED.

Signed: September 30, 2020




                                           18

       Case 3:12-cv-00744-RJC Document 40 Filed 09/30/20 Page 18 of 18
